ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_01_FR.txt. COMPÉTENCE PÊCHERIES (ARRÊT) 206

tributaire des pêcheries des eaux avoisinant ses côtes pour sa sub-
sistance et son développement économique;

b) le fait que, vu l’activité de ses pêcheurs dans les régions spécifiées
au sous-paragraphe 2, la République fédérale d'Allemagne a aussi
des droits établis à l'égard des ressources halieutiques de ces
régions dont des éléments de sa population sont tributaires pour
leur subsistance et leur prospérité économique;

c) l’obligation de tenir dûment compte des intérêts d’autres Etats à la
conservation et à l’exploitation équitable de ces ressources;

d) le fait que les droits susmentionnés de l’Islande et de la République
fédérale d'Allemagne devraient pouvoir s'exercer dans la mesure
compatible avec la conservation et le développement des ressources
halieutiques dans les régions specifiées au sous-paragraphe 2 et
avec les intérêts d’autres Etats à la conservation et à l’exploitation
équitable de ces ressources;

e) l'obligation de continuer à étudier la situation de ces ressources et
d'examiner ensemble, compte tenu des renseignements scientifiques
et autres données disponibles, les mesures qu’imposent la conser-
vation, le développement et l’exploitation équitable de ces res-
sources, en utilisant le mécanisme établi par ia Convention sur les
pêcheries de l'Atlantique du nord-est ou tout autre moyen qui
pourrait être accepté à l’issue de négociations internationales;

par dix voix contre quatre,

5) dit ne pas pouvoir donner suite à la quatrième conclusion de la
République fédérale d'Allemagne.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-cinq juillet mil neuf cent soixante-quatorze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale d'Allemagne et au Gouvernement de la République
d'Islande.

Le Président,
£ Signé) Manfred LACHS.

Le Greffier,
(Signé) S. AQUARONE.

M. Lacus, Président, fait la déclaration suivante:

Je souscris aux motifs et aux conclusions de la Cour et, comme l’arrêt
n’appelle pas d’explications et se suffit à lui-même, je n’estimerais pas
approprié de présenter des commentaires à son sujet.

35
